Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 201 4 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-32637 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: Ames National Corporation 401(k) Profit Sharing Plan B. Name of the issuer of the securities held pursuant to the Plan and the address of its principal executive office: Ames National Corporation 405 Fifth Street Ames, Iowa50010 Table Of Contents REQUIRED INFORMATION 1. Financial statements and schedule of the Ames National Corporation 401(k) Profit Sharing Plan prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 are attached hereto. 2. A written consent of Independent Registered Public Accounting Firm is attached hereto as Exhibit 23 and is incorporated herein by this reference. SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this Annual Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 26, 2015 AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN By: First National Bank, Ames, Iowa, Trustee By: /s/ Pamela K. Fleener Name: Pamela K. Fleener Title: Vice President and Senior Wealth Management Advisor Table Of Contents EXHIBIT INDEX Exhibit Number Exhibit 23 Consent of Independent Registered Accounting Firm Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN Ames, Iowa FINANCIAL STATEMENTS AND SUPPLEMENTARY SCHEDULES December 31, 2014 and 2013 Table Of Contents TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 SUPPLEMENTARY SCHEDULES 13 Schedule of Delinquent Participant Contributions 14 Schedule of Assets (Held at End of Year) 15 Table Of Contents Report of Independent Registered Public Accounting Firm The Plan Administrator Ames National Corporation 401(k) Profit Sharing Plan Ames, Iowa We have audited the accompanying statements of net assets available for benefits of Ames National Corporation 401(k) Profit Sharing Plan (the Plan) as of December 31, 2014 and 2013, and the related statement of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Ames National Corporation 401(k) Profit Sharing Plan as of December 31, 2014 and 2013, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. The supplementary schedule of assets (held at end of year) and schedule of delinquent participant contributions (supplemental information) has been subjected to audit procedures performed in conjunction with the audit of the Plan's financial statements. The supplemental information is the responsibility of the Plan's management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ CliftonLarsonAllen, LLP West Des Moines, Iowa June 26, 2015 1 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2014 and 2013 CASH $ 314,101 $ 320,911 PARTICIPANT-DIRECTED INVESTMENTS, AT FAIR VALUE 26,864,915 24,221,915 RECEIVABLES Contributions receivable from employer 45 43 Contributions receivable from employee 77 114 Notes receivable from participants 158,137 184,777 TOTAL ASSETS 27,337,275 24,727,760 LIABILITIES Accounts payable - 148 NET ASSETS AVAILABLE FOR BENEFITS $ 27,337,275 $ 24,727,612 The accompanying notes are an integral part of the financial statements. 2 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, 2014 and 2013 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income: Net appreciation in fair value of investments $ 1,461,888 $ 3,144,476 Dividends 784,563 622,624 Interest 146 13,134 Total investment income 2,246,597 3,780,234 Interest income from notes receivable from participants 5,159 5,281 Contributions: Employer 630,843 573,275 Participants 830,452 765,469 Rollovers 102,338 18,723 Total contributions 1,563,633 1,357,467 Total additions 3,815,389 5,142,982 DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Benefits paid to participants 1,203,846 2,380,193 Operating expenses 1,880 6,456 Total deductions 1,205,726 2,386,649 NET INCREASE 2,609,663 2,756,333 NET ASSETS AVAILABLE FOR BENEFITS, BEGINNING OF YEAR 24,727,612 21,971,279 NET ASSETS AVAILABLE FOR BENEFITS, END OF YEAR $ 27,337,275 $ 24,727,612 The accompanying notes are an integral part of the financial statements. 3 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 1 - DESCRIPTION OF PLAN The Ames National Corporation 401(k) Profit Sharing Plan (the Plan) is sponsored by Ames National Corporation and its subsidiaries: First National Bank, Ames, Iowa (the Plan trustee); Boone Bank & Trust Co., Boone, Iowa; Reliance State Bank, Story City, Iowa; State Bank & Trust Co., Nevada, Iowa; and United Bank & Trust NA, Marshalltown, Iowa (collectively, the Companies). The following description of the Plan provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General and eligibility The Plan is a defined contribution plan covering employees of the Companies who have completed six months of employment with a minimum of 500 hours of service and are age 21 or older. Employees are eligible to begin making salary deferral contributions to the Plan on January 1, or July 1, following their eligibility date and will also be eligible for the employer matching contribution at that time. To be entitled to employer nondiscretionary contributions, a participant must generally complete 1,000 hours of service during the Plan year and must be employed by the Companies on the last day of the Plan year. In addition, the Plan was amended in 2014 to provide for a Roth deferral and give predecessor employer service credit to the employees of a bank purchased by First National Bank, Ames, Iowa in 2014. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Participants may contribute up to 100% of their annual compensation as defined by the Plan subject to the Internal Revenue Service limitations for 2014 and 2013. The Plan provides a matching contribution up to 3% of the participants’ compensation and a nondiscretionary contribution of 3% of the participants’ compensation. Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans. Additionally, each participant age 50 or older may elect to make catch up contributions subject to certain limitation as of the Internal Revenue Service. All Plan investments were participant-directed into investment options offered by the Plan. Participant accounts Each participant’s account is credited with (a) the participant’s contribution, (b) the Companies’ matching contribution, (c) an allocation of the Companies’ nondiscretionary contribution and (d) Plan earnings. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 4 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 1 - DESCRIPTION OF PLAN (CONTINUED) Vesting Participants are immediately vested in their voluntary contributions and the Companies’ matching contributions and earnings thereon. Vesting in the Companies’ nondiscretionary contributions and earnings thereon is based on years of continuous service established after reaching 1,000 hours of credited service in a year. A participant is 100% vested in the Companies’ nondiscretionary contributions after three years of credited service with no vesting prior to that time. Payment of benefits On termination of service due to death, disability, retirement or any other reason, a participant or their beneficiaries may elect to receive an amount equal to the value of the participant’s vested interest in his or her account in a lump sum amount. Benefits related to the nondiscretionary contribution are immediately vested on termination of service due to death, disability and normal retirement. Benefits related to the nondiscretionary contribution for other reasons are generally paid only if the participant is employed on the last day of the Plan year and has 1,000 hours of service. Notes receivable from participants Participants may borrow from their fund accounts up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Notes receivable from participants at December 31, 2014, mature through 2024 and the interest rates (as determined by the Plan Administrator) are 2.75%. Principal and interest are paid ratably through monthly payroll deductions, generally, over five years. However, repayment of notes receivable from participants for the purchase of a primary residence may exceed five years, but no longer than ten years. The notes receivable from participants are secured by the balance in the participants’ account. Forfeited accounts The forfeitures are used to reduce future contributions from the Companies. During the years ended December 31, 2014 and 2013, forfeitures from nonvested account balances reduced Companies’ contributions each year by approximately $1,000 and $5,000, respectively. At December 31, 2014 and 2013, forfeited nonvested account balances totaled approximately $6,000 and $1,000, respectively. These accounts will be used to reduce future contributions from the Companies. 5 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Plan year ends on December 31. Significant accounting policies followed by the Plan are presented below. Basis of presentation The accompanying financial statements have been prepared on the accrual basis of accounting. Use of estimates in preparing financial statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, the disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Cash Cash is recorded at cost, which approximates fair value, and is pending allocation to participant accounts. I nvestments Investments are reported at fair value. Fair value is defined as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date. See Note 7 for discussion of fair value measurements. Purchases and sales of investment securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation (depreciation) in fair value of investments includes realized gains and losses on investments sold as well as unrealized gains and losses on investments held during the year. Notes receivable from participants Notes receivable from participants are stated at the amount of unpaid principal balance plus any accrued but unpaid interest. Interest income is recorded on an accrual basis. Payments of notes receivable from participants are applied to the specific accounts comprising the balance. No allowance for credit losses has been recorded as of December 31, 2014 and 2013. Delinquent and unpaid notes receivable are reclassified as a distribution against the participant’s vested balance. P ayment of benefits Benefits are recorded when paid. 6 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 3 – FINANCIAL INSTRUMENT RISK The Plan maintains all its cash in a deposit account at the Plan trustee, which at times, may exceed federally insured limits. Management believes the Plan is not exposed to any significant credit risk on its cash. NOTE 4 - ADMINISTRATIVE EXPENSES Certain administrative functions are performed by officers or employees of the Companies. No such officer or employee receives compensation from the Plan. Certain other administrative expenses are paid directly by the Companies. Fees related to the administration of notes receivable from participants are charged directly to the participant’s account and are included in administrative expenses. Investment related expenses are included in net appreciation of fair value of investments. NOTE 5 - INVESTMENTS The following table presents the Plan investments that represent 5% or more of the Plan’s net assets as of December 31: Vanguard Balanced Index Institutional Fund $ 9,381,427 $ 8,550,931 Ames National Corporation, Common Stock 2,205,082 1,933,914 Vanguard Mid-Cap Index 1,819,922 1,553,741 Vanguard Small-Cap Index 1,509,212 1,514,868 Vanguard 500 Index 1,486,442 * Vanguard Target Retire 2025 1,435,145 * * Balance less than 5% of the Plan's net assets The Plan’s investments, including gains and losses on investments bought and sold as well as held during the year, appreciated in fair value for the years ended December 31, 2014 and 2013 as follows: Mutual Funds $ 1,146,149 $ 2,432,404 Separately Managed Trust Account - 680,471 Common Stock Fund 315,739 31,601 Net appreciation in fair value of investments $ 1,461,888 $ 3,144,476 7 Table Of Contents AMES NATIONAL CORPORATION k ) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 201 4 and 201 3 NOTE 6 - TRANSACTIONS WITH PARTIES-IN-INTEREST At December 31, 2014 and 2013, the Plan held 85,007 and 86,374 shares of Ames National Corporation, a party-in-interest, common stock with a fair value of $2,205,082 and $1,933,914, respectively. At December 31, 2014 and 2013, the Plan also held cash totaling $314,101 and $320,911 at the Plan trustee. The Plan sold or distributed 3,710 shares for $96,165 during the year ended December 31, 2014. The Plan purchased 2,343 shares for $51,594 during the year ended December 31, 2014. The Plan sold or distributed 13,784 shares for $289,086 during the year ended December 31, 2013. The Plan purchased 2,241 shares for $46,960 during the year ended December 31, 2013. All assets are held through trust agreement by the Plan trustee, who is also a party-in-interest. NOTE 7 – FAIR VALUE MEASUREMENTS GAAP establishes a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy are described as follows: Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include: quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatility, prepayment speeds, credit risk); or, inputs derived principally from or can be corroborated by observable market data by correlation or other means. If the asset or liability has a specified term, the level 2 input must be observable for substantially the full term of the asset or liability. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. 8 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 7 – FAIR VALUE MEASUREMENTS (CONTINUED) The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2014 and 2013. Mutual funds: Valued at the daily closing price as reported by the fund. Mutual funds held by the Plan are open-end mutual funds that are registered with the Securities and Exchange Commission. These funds are required to publish their daily net asset value (NAV) and to transact at that price. The mutual funds held by the Plan are deemed to be actively traded. Common stocks : Valued at the closing price reported on the active market on which the individual securities are traded. Money market account : Valued at cost, which approximates fair value. 9 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 7 – FAIR VALUE MEASUREMENTS (CONTINUED) The following table presents the balances of assets measured at fair value by level as of December 31: Description Level 1 Level 2 Level 3 Total Assets: Mutual funds: Indexed funds $ 14,845,442 $ - $ - $ 14,845,442 Target maturity funds 4,329,208 - - 4,329,208 Other funds 4,961,033 - - 4,961,033 Money market fund 473,726 - - 473,726 Total mutual funds 24,609,409 - - 24,609,409 Common stock fund: Ames National Corporation, common stock 2,205,082 - - 2,205,082 Money market account - 50,424 - 50,424 Total common stock fund 2,205,082 50,424 - 2,255,506 Total investments at fair value $ 26,814,491 $ 50,424 $ - $ 26,864,915 Description Level 1 Level 2 Level 3 Total Assets: Mutual funds: Indexed funds $ 13,476,962 $ - $ - $ 13,476,962 Target maturity funds 3,787,245 - - 3,787,245 Other funds 4,613,116 - - 4,613,116 Money market fund 361,720 - - 361,720 Total mutual funds 22,239,043 - - 22,239,043 Common stock fund: Ames National Corporation, common stock 1,933,914 - - 1,933,914 Money market account - 48,958 - 48,958 Total common stock fund 1,933,914 48,958 - 1,982,872 Total investments at fair value $ 24,172,957 $ 48,958 $ - $ 24,221,915 10 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 8 - PLAN TERMINATION Although they have not expressed any intent to do so, the Companies have the right to terminate the Plan at any time subject to the provisions of ERISA. Upon termination, all participants will become 100% vested in their accounts. NOTE 9 - TAX STATUS The determination letter received for the Plan prototype document was dated March 31, 2014. In this letter, the Internal Revenue Service stated that the prototype plan, as then designed, was in compliance with the applicable requirements of the Internal Revenue Code (IRC) and, therefore, not subject to tax. The Plan has not applied for its own determination letter. The prototype plan has been amended since receiving the determination letter. However, the Plan administrator believes the Plan is being operated in compliance with the applicable requirements of the IRC and, therefore, believes that the Plan, as amended, is qualified and the related trust is tax exempt. GAAP requires Plan management to evaluate tax positions taken by the Plan and recognize a tax liability if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the Internal Revenue Service. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. Plan management believes the Plan is no longer subject to income tax examinations for the years prior to 2011. The Department of Labor initiated a review of the Plan in 2013. The review of the Plan has not been completed as of December 31, 2014. NOTE 10 - RISKS AND UNCERTAINTIES The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. NOTE 1 1 – NON-EXEMPT TRANSACTIONS The Company failed to remit employee 401(k) deferral contributions for certain payroll periods within the timeframe prescribed by the Department of Labor. This is deemed a prohibited transaction in accordance with ERISA and the Internal Revenue Code. The Company has corrected the prohibited transaction by depositing the lost earnings, filing the required Form 5330 with the Internal Revenue Service and paying the appropriate excise tax. 11 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2014 and 2013 NOTE 1 2 – SUBSEQUENT EVENTS In preparing these financial statements, Plan management has evaluated events and transactions for potential recognition or disclosure through June 26, 2015, the date the financial statement were issued. This information is an integral part of the accompanying financial statements. 12 Table Of Contents SUPPLEMENTARY SCHEDULES 13 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN SCHEDULE H, LINE 4a, SCHEDULE OF DELIQUENT PARTICIPANT CONTRIBUTIONS Plan #002 EIN # 42-103907 December 31, 2014 Participant Total that Constitute Nonexempt Total Fully Contributions Prohibited Transactions Corrected Transferred Under Late to Plan VFCP and PTE 2002- Check here if Contributions Contributions Contributions 51 Late to Plan Not Corrected Pending Participant Corrected Outside Correction in Loan VFCP VFCP Repayments are included: $ 31,129 $ - $ 31,129 $ - $ - 14 Table Of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN SCHEDULE H, LINE 4i, SCHEDULE OF ASSETS (HELD AT END OF YEAR) Plan #002 EIN # 42-103907 December 31, 2014 (b) (e) Identity of issuer, borrower, (c ) (d) Fair (a) lessor, or similar party Description of investment Cost Value * Assets held by First National Bank, Ames, Iowa, as Trustee American Europacific Growth R6 Mutual fund ** $ 692,964 American Funds Capital Income Builder R6 Mutual fund ** 290,904 American Funds Growth Fund of America R6 Mutual fund ** 1,131,577 American Funds Income Fund R6 Mutual fund ** 359,237 Davis NY Venture A Mutual fund ** 748,000 Oppenheimer Developing Markets Mutual fund ** 868,849 PIMCO Total Return P Mutual fund ** 74,510 Vanguard 500 Index Mutual fund ** 1,486,442 Vanguard Balanced Index Institutional Fund Mutual fund ** 9,381,427 Vanguard Bond Index Mutual fund ** 271,031 Vanguard Develop Markets Index Mutual fund ** 254,155 Vanguard Mid-Cap Index Mutual fund ** 1,819,922 Vanguard Prime Money Market Index Mutual fund ** 473,726 Vanguard Small-Cap Index Mutual fund ** 1,509,212 Vanguard Target Retire 2015 Mutual fund ** 501,572 Vanguard Target Retire 2025 Mutual fund ** 1,435,145 Vanguard Target Retire 2035 Mutual fund ** 1,123,380 Vanguard Target Retire 2045 Mutual fund ** 656,312 Vanguard Target Retire 2055 Mutual fund ** 94,245 Vanguard Target Retire Income Mutual fund ** 518,554 Vanguard Total Stock Index Mutual fund ** 48,744 Washington Mutual Investors R6 Mutual fund ** 869,501 Total 24,609,409 * Ames National Corporation, common stock Common stock fund ** 2,205,082 Schwab money market account Common stock fund ** 50,424 Total 2,255,506 * Notes receivable from participants Interest rates of 2.75% and maturity dates from January 2015 through May 2024. Total $ 27,023,052 * Indicates a party-in-interest to the Plan ** Cost information is not required for participant-directed investments, and, therefore, is not included 15
